Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  141446                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  JOSEPH CHEVROLET, INC. and JOSEPH                                                                  Alton Thomas Davis,
  HOOD,                                                                                                                 Justices
            Plaintiffs-Appellants,
  v                                                                SC: 141446
                                                                   COA: 290882
                                                                   Tuscola CC: 07-024445-CZ
  LORI HUNT,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 8, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
           d1115                                                              Clerk